Citation Nr: 1508550	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  05-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in September 2007 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.  

The Board notes that service connection for an acquired psychiatric disorder (a problem other than PTSD) was previously denied in an unappealed rating decision.  At the time, the acquired psychiatric disorder was characterized as depression and bipolar disorder.  Thus, as discussed in the prior September 2007 Board Remand, the Board will only consider the current claim for entitlement to service connection for PTSD.

The Board also notes that while on remand, the Veteran was granted service connections for additional disabilities related to his diabetes, including nephritis, evaluated as 60 percent disabling, peripheral neuropathy of the bilateral upper extremities, evaluated as 20 percent disabling each, and peripheral neuropathy of the bilateral lower extremities, evaluated as 10 percent disabling each.  

The Board has reviewed both the physical claims file and the electronic "Virtual VA" claims file in order to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's diabetes was manifested by insulin, restricted diet, and regulation of activities.

2.  The Veteran does not have PTSD that is etiologically related to his active duty service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for diabetes are met.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's diabetes has been evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that complications of diabetes are evaluated separately under appropriate diagnostic codes.  These issues are not before the Board at this time.

Under Diagnostic Code 7913, a higher evaluation of 40 percent disabling is warranted for diabetes requiring insulin, restricted diet and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A schedular maximum 100 percent evaluation is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In November 2003 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had a specialized restricted diet, was limited in his activities and required insulin.

A July 2004 VA examination noted that the Veteran's diabetes required insulin and a specialized diet.  The examiner also noted that the Veteran reported that he was restricted in his activities because of fatigability.

A February 2005 statement of a private treatment provider noted that in addition to the Veteran's insulin and restricted diet, the Veteran had restrictions on his activities.

A March 2006 statement of a private treatment provider noted that the Veteran was restricted in his activities due to his diabetes, and that he required insulin and a specialized diet.

A July 2008 statement of a private treatment provider noted that the Veteran had a specialized diet and needed regular insulin, but did not mention a restriction of activities.  To be clear, the statement also did not mention that the Veteran was not restricted in his activities.

A July 2008 VA examination noted that the Veteran's diabetes required a specialized diet and insulin, but that the Veteran had not been prescribed a restriction of activities due to his diabetes.

Similarly, a May 2012 VA examination noted that the Veteran's diabetes required a specialized diet and insulin but that the Veteran had only reported restriction of activities, not that it had been prescribed.

A review of post-service treatment records notes treatment for the Veteran's diabetes commensurate with treatment reported above.

In order to warrant a higher evaluation of 40 percent disabling, the Veteran's diabetes must require insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Based on the evidence of record, it is clear that the Veteran's diabetes requires insulin and a restricted diet.  

The question remaining is whether the Veteran's diabetes requires regulation of activities.

As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  The Diagnostic Code does specifically state that "regulation of activities" must be prescribed.

Given that the November 2003, July 2004, February 2005 and March 2006 VA examinations and private treatment reports note that the Veteran was restricted in his activities due to diabetes, while it is not absolutely clear, the Board gives the Veteran the benefit of the doubt and finds that a higher evaluation of 40 percent for his diabetes is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has considered a higher evaluation of 60 percent.  However, at no point during the period on the appeal has the Veteran reported episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Thus, a higher evaluation is not warranted.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's diabetes.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as diabetes requiring insulin, restricted diet and regulation of activities.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board again notes that the Veteran's complications of diabetes are separately evaluated under appropriate diagnostic codes and are not on appeal before the Board at this time.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As discussed above, only the issue of entitlement to service connection for PTSD, not for a more general acquired psychiatric disorder, is before the Board at this time.

A review of service treatment records shows no in-service diagnosis of PTSD.

The Veteran submitted a March 2004 private treatment opinion that diagnosed the Veteran with bipolar disorder and PTSD.  The diagnosis of PTSD does not detail the alleged stressor and does not elaborate on the Veteran's symptoms of PTSD.

In June 2004 the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a complete mental status examination the examiner diagnosed bipolar disorder in remission that was not associated with service.  The examiner noted there was no diagnosis of PTSD.  

The examiner explained that the Veteran did not exhibit any symptoms of PTSD and the Veteran indicated in the examination that he only submitted a claim for entitlement to service connection for PTSD after being encouraged by his representative.

In this regard, such an act as the one indicated above, beyond being grounds to revoke a Veteran's representative's right to represent a Veteran before the VA, also delays the adjudication of all Veterans claims.  In any event, the Board will assume the representative only encourage the Veteran to consider such a claim, nothing more.  The Veteran's candor is a basis, in part, for the grant above (as it indicates a certain high degree of credibility in providing accurate statements to examiners). 

A review of other post-service medical treatment records, both VA and private, shows no treatment for or a diagnosis of PTSD, and no evidence of current treatment for any acquired psychiatric disorder, including PTSD.

On remand, notwithstanding the above (the remand was not issued by the undersigned) the Board asked the Veteran to submit a formal statement detailing any alleged in-service stressor.  If the Veteran submitted a statement, the RO/AMC was instructed to verify the stressor with the Joint Services Records Research Center (JSRRC).  If the Veteran had a verified stressor, then the RO/AMC was instructed to schedule the Veteran for a VA PTSD examination.

For reasons which would seem self-evident, the Veteran did not respond to the RO/AMC's request for a detailed stressor statement.  

The RO/AMC attempted to develop the stressor as previously claimed - that the Veteran's friend, T.C., was killed in Vietnam - but the RO/AMC was unable to identify anyone by that specific name that was killed in Vietnam.

As the alleged stressor could not be verified the Veteran was not afforded a new VA PTSD examination.

Based on the evidence of record, the Board finds that entitlement to service connection for PTSD is not warranted.  

Even if the Veteran had a verifiable stressor sufficient for a diagnosis of PTSD, there is simply no probative medical evidence of record suggesting that the Veteran has symptoms indicative of a valid diagnosis of PTSD.  The best evidence in this case, supported, in part, by the Veteran's own statements, provides evidence against this claim. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran may sincerely believe that he has a diagnosis of PTSD that is related to his active duty service (which at this point is very unclear), the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a stomach condition is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VA fulfilled its duty to notify in its June 2004 and October 2007 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examinations, statements of private treatment providers, and the Veteran's statements.

As discussed above, the Board notes that the RO/AMC did not attempt to have the JSRRC verify the Veteran's alleged stressor as instructed by the September 2007 Board Remand.  However, the Veteran did not respond to the VA's request for specific information regarding the alleged stressor.  The RO/AMC attempted to verify the stressor using the information given, but there was simply not enough detail to submit any alleged stressor to the JSRRC.

The duty to assist a Veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A Veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.

The Veteran has also been afforded adequate examinations on the issues of rating his diabetes and entitlement to service connection for PTSD.  VA provided the Veteran with VA examinations regarding his diabetes in November 2003, July 2004, July 2008 and May 2012, and an examination regarding his PTSD in June 2004.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Based on the above, the Veteran has been afforded adequate examinations.  Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

ORDER

Entitlement to a 40 percent evaluation for diabetes is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


